Citation Nr: 0307977	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  99-01 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
psoriatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from November 1975 to February 
1980, and from January 1981 to November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The case currently is under the jurisdiction of the VA 
Regional Office located in Manila, Philippines.  

The Board notes that the veteran presented for a hearing 
before an RO Hearing Officer in April 1999, however, the 
transcript is not available.  In a letter issued by the Board 
in January 2003, the veteran was provided an opportunity to 
choose to have an additional hearing.  He has made no 
response.  


FINDINGS OF FACT

The veteran's psoriatic arthritis is manifested by pain and 
limitation of motion of the cervical and lumbar spine, both 
knees, and both ankles, but without evidence of swelling, 
atrophy, weakness, or incoordination.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
psoriatic arthritis have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); C.F.R. § 4.71a, Diagnostic Codes 5002, 5009 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases, which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, supplemental 
statement of the case (SSOC), and associated correspondence 
issued since the veteran filed his claim, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claims.  Moreover, the veteran 
was accorded contemporaneous VA examinations during the 
pendency of this appeal.

The veteran was advised that if he adequately identified 
relevant records with names, addresses, and approximate dates 
of treatment, the RO would attempt to obtain evidence on his 
behalf.  In addition, he was advised of the specific VCAA 
requirements in correspondence issued in December 2001.  The 
RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SSOC issued in July 
2002.  It appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).


II.  Factual background

A review of the service medical records discloses that the 
veteran suffered from psoriasis for years.  They also showed 
numerous complaints with joint pains, particularly his right 
shoulder and ankles.  He was also seen with complaints of 
right arm pain with numbness.  Early cervical spine disease, 
or herniated nucleus pulposus, was suspected but never 
confirmed.  

VA records dated in December 1996 show that the veteran was 
seen with complaints of right hand and wrist pain.  In 
January 1997, he was seen with complaints of ankle pain.  A 
diagnosis of "rule-out" psoriatic arthritis was provided.  
In February 1997, he was seen with complaints of stiffness of 
joints.  The diagnosis was psoriatic arthritis.  

The veteran was accorded a VA general medical examination in 
January 1997.  He reported experiencing right shoulder 
numbness and swelling of the ankles.  There was full range of 
motion of the right shoulder, with mild subjective pain.  
There was full range of motion of the ankles.  There was no 
pain on range of motion of the ankles or toes.  

VA records dated from March to August 1997 show that the 
veteran was seen and treated from his psoriatic arthritis.  
Treatment records dated from October 1998 to March 1999 show 
that the veteran was again seen with complaints relative to 
his psoriatic arthritis.  

The veteran underwent a VA joints examination in March 1999.  
He complained of occasional right arm pain with paresthesias.  
Full range of motion of joints, including the shoulder, 
elbow, wrist, hand, and fingers was demonstrated.  

A magnetic resonance imaging (MRI) of the lumbosacral spine 
taken in May 1999 revealed protruding disc disease, central 
and right lateral foraminal at the L5-S1, and the left 
lateral at the L4-L5 levels.  There was no evidence of spinal 
canal stenosis or intradural abnormality.  

The veteran was accorded a VA spine examination in May 1999.  
He complained of neck and lumbar pain, which was aggravated 
by cold weather and prolonged sitting.  There was no effect 
on activities of daily living.  

Range of motion of the cervical spine was as follows: active 
flexion was to 75 degrees, passive flexion was to 80 degrees, 
active and passive extension was to 30 degrees, active 
rotation was to 70 degrees, passive rotation was to 80 
degrees, and active and passive lateral bending was to 40 
degrees.

Range of motion of the lumbar spine was as follows: active 
and passive flexion was to 80 degrees, active and passive 
extension was to 30 degrees, active and passive lateral 
bending was to 20 degrees, and active and passive rotation 
was to 40 degrees.  There was no evidence of painful motion, 
spasm, weakness, or tenderness.  The diagnosis was psoriatic 
arthritis, spine, ankles, and knees.  

The veteran reported for another VA joints examination in May 
1999.  He complained of pain over both ankles, and off-and-on 
swelling.  The record reflects that the veteran became 
incapacitated during swelling and pain episodes of ankles.  
The diagnosis was psoriatic arthritis, spine, knees, and 
ankles.  

Upon range-of-motion testing of the knees, active and passive 
range of motion was to 140 degrees.  Range of motion of the 
ankles was as follows: active and passive dorsiflexion was to 
20 degrees, and active and passive plantar flexion was to 
45 degrees.  It was noted that pain was the major functional 
impact.  There was no evidence of edema, effusion, or 
tenderness.  He had a normal gait.  The diagnosis was 
psoriatic arthritis, spine, knees, and ankles.  

VA records dated in November 1999 show a diagnosis of 
psoriatic arthritis.  

VA treatment records dated from February 2000 to February 
2001 show that the veteran was involved in physical therapy 
for his psoriatic arthritis.

An MRI of the cervical spine taken in January 2001 revealed 
mild posterior disc bulge, C4-C5 and C5-C6, without spinal 
canal stenosis.  

A subsequent  MRI of the lumbar spine taken in October 2001 
revealed persistent disc protrusion, right lateral and 
central L5-S1, together with much smaller subligamentous-type 
disc annular tear, left lateral foraminal at L4-L5.  There 
was again no evidence of spinal canal stenosis.  

The veteran was accorded a VA joints examination in January 
2002.  The report reflects that he experienced pain of the 
ankles and knees almost daily, and occasional swelling of 
both ankles.  His treatment included one Motrin three times a 
day.  The veteran reported flare-ups that were productive of 
moderate to severe pain and occurring every two months, with 
swelling of the ankles twice yearly.  His arthritic condition 
was aggravated by cold weather, prolonged walking, and 
standing.  The veteran using a cane had a limp on the left, 
with a slightly-to-moderately-impaired gait.  He was able to 
walk about 50 meters.  The disability caused moderate 
interference in daily activities.  He experienced difficulty 
walking sometimes, and could not walk every two months.  

Range of motion of the hip was as follows: flexion was to 125 
degrees, extension was to 30 degrees, adduction was to 25 
degrees, abduction was to 45 degrees, external rotation was 
to 60 degrees, and internal rotation was to 40 degrees.  

Range of motion of the knees was as follows: extension was 
neutral, both active and passive, including flareups; active 
flexion was to 130 degrees, passive flexion was to 140 
degrees, with flare-ups was to 110 degrees, and flexion with 
pain was from 110 to 140.  Limitation of motion was mainly 
due to pain.  There was slight-to-moderate tenderness of the 
knees, with no swelling.  There was no gross atrophy of the 
muscles in either thigh.  

Range of motion the ankles was as follows: active 
dorsiflexion was to 10 degrees, passive dorsiflexion was to 
20 degrees, dorsiflexion with flare-ups was to 5 degrees, and 
dorsiflexion with pain was from 5 to 20 degrees; active 
plantar flexion was to 35 degrees, passive plantar flexion 
was to 45 degrees, plantar flexion with flare-ups was to 20 
degrees, and plantar flexion with pain was from 20 to 45 
degrees.  Limitation of motion was mainly due to pain.  There 
was slight to moderate tenderness of the ankles with no 
swelling.  There was no gross atrophy of the muscles of the 
legs and feet.  The diagnosis was psoriatic arthritis, both 
knees and ankles.  

The veteran underwent a VA spine examination in January 2002.  
He complained of low back pain and neck pain that radiated to 
the back of the left lower extremity.  The pain was described 
as moderate to severe, occurring almost daily.  The pain was 
precipitated by cold weather, prolonged sitting, standing, 
and lifting heavy objects.  The report reflects that the 
veteran used a cane and a low back brace.  The disability 
caused moderate to severe interference of daily activities.  

Range of motion of the cervical spine was as follows: active 
flexion and extension was to 20 degrees, passive flexion and 
extension was to 25 degrees, flexion and extension with 
flare-ups was to 15 degrees, and flexion and extension with 
pain was from 15 to 25 degrees; active lateral flexion was to 
30 degrees, passive lateral flexion was to 40 degrees, 
lateral flexion with flare-ups was to 30 degrees, and lateral 
flexion with pain was from 30 to 40 degrees; active rotation 
was to 50 degrees, passive rotation was to 55 degrees, 
rotation with flare-ups was to 40 degrees, and rotation with 
pain was from 40 to 55 degrees.  Limitation of motion was due 
mainly to pain.  There was slight-to-moderate tenderness with 
no swelling.  There was slight spasm of the muscle.  

Range of motion of the lumbosacral spine was as follows: 
active flexion was to 40 degrees, passive flexion was to 60 
degrees, flexion with flare-ups was to 30 degrees, and 
flexion with pain was from 30 to 60 degrees; active extension 
was 25 degrees, passive extension was to 30 degrees, 
extension with flare-ups was to 20 degrees, and extension 
with pain was from 20 to 30 degrees; active lateral flexion 
was to 30 degrees, passive lateral flexion was to 30 degrees, 
lateral flexion with flare-ups was to 30 degrees, and lateral 
flexion with pain was from 30-40 degrees; active rotation was 
to 20 degrees, passive rotation was to 40 degrees, rotation 
with flare-ups was to 20 degrees, and rotation with pain was 
from 20 to 30 degrees.  Limitation of motion was mainly due 
to pain.  There was slight to moderate tenderness with no 
swelling.  There was slight spasm in the lumbar area.  There 
was no evidence of gross deformity.  The diagnosis was 
psoriatic arthritis, cervical and lumbar spine.  

III.  Legal analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained 
therein represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable, 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating is not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where disagreement has been 
expressed with an initially assigned disability evaluation, 
it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based upon the 
facts found during the appeal period.  Fenderson at 126-28.  


In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with the facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran in this case is currently in receipt of a 60 
percent rating for psoriatic arthritis, cervical/lumbar 
spine, both knees and both ankles, assigned under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5009.  

Diagnostic Code 5009 pertains to certain types of arthritis, 
and provides that they should be rated as rheumatoid 
arthritis.  DC 5002 pertains to rheumatoid arthritis.  As an 
active process, and where there are constitutional 
manifestations associated with active joint involvement, 
totally incapacitating in nature, a 100 percent evaluation is 
assigned. Where the disorder is manifested by less than the 
criteria for a 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, a 60 percent 
rating is assigned.  Chronic residuals in an inactive process 
are rated as limitation of motion or ankylosis under the 
appropriate diagnostic codes for the specific joints 
involved.  A Note to 38 C.F.R. § 4.71a, Diagnostic Code 5002, 
provides that the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis.  Rather, the higher evaluation will be 
assigned.

On the facts of the present case, the preponderance of the 
evidence is against a higher evaluation under the applicable 
criteria.  A review of the medical evidence reveals that no 
constitutional symptoms associated with active joint 
involvement have been attributed to psoriatic arthritis.  
Furthermore, the veteran's symptoms are not incapacitating.  
The appellant, to his credit, has reported moderate to severe 
pain every two months.  He has reported that his disability 
moderately interferes with his activities of daily living.  
The Board notes that the veteran also reported that he 
occasionally experienced difficulty walking, and about once 
every two months could not walk; however, we do not find that 
this symptomatology is totally incapacitating.  

The shoulder, elbow, wrist, hip, knee, and ankle are 
considered to be major joints for the purpose of rating 
disability for arthritis.  Multiple involvement of the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities, the interphalangeal, metatarsal, and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints, under DC 5002.

The Board notes it is possible that the veteran's condition 
could have been individually rated at each joint.  However, 
the objective evidence, including the ranges of motion 
reported on VA examinations, do not indicate that such 
evaluations, under criteria for chronic residuals, would have 
resulted in a combined evaluation in excess of 60 percent.  
The report of the VA examinations conducted revealed ranges 
of motion of the knees, ankles, and cervical and lumbar spine 
that range from slight to moderate.  The Board, therefore, 
agrees with the RO that the active rating was the higher 
evaluation.  The evidence does not support a finding of total 
incapacitation due to psoriatic arthritis, and the evidence 
also does not indicate that the disability more nearly 
approximated the criteria for a 100 percent rating.

The Board has reviewed the record in detail, and cannot 
identify any period during the pendency of this claim and 
appeal in which higher evaluations would be warranted for 
psoriatic arthritis.  See Fenderson, supra.  Therefore, the 
benefit sought on appeal is denied.


ORDER

Entitlement to an evaluation in excess of 60 percent for 
psoriatic arthritis is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

